Title: From Thomas Jefferson to John Bolling, 6 March 1790
From: Jefferson, Thomas
To: Bolling, John



Dear Sir
Richmond Mar 6. 1790.

I intended to have the happiness of seeing you and my sister, and sat out for that purpose the day before yesterday, but the day was so bitter cold that I was obliged to return back after getting to Manchester. I was anxious to settle the inclosed account with you, because that is all which is wanting to close the two administrations  of my sisters estates. As I set out for New York the day after tomorrow, and shall remain there, I must get you to inform me by letter whether the account be right, and if not right, to correct it. A settlement is all I wish, as the balance may wait your convenience. You will receive demands from the other distributees. Those from Mr. Marks and my brother are I believe much needed. There is an execution out against the latter. Present my best affections to my sister & be assured of the esteem of Dr. Sir Your sincere friend & servt.,

Th: Jefferson


P.S. My address will be To Thomas Jefferson, Secretary of state, New York. Lodge your letter in the Richmond post office and it will come safe.

